 



Exhibit 10.2
MediaNews Group, Inc.
Shareholders’ Agreement
     THIS SHAREHOLDERS’ AGREEMENT (this “Agreement”) is made effective as of
October 19, 2007 (the “Effective Date”), by and among The Singleton Family
Voting Trust for MediaNews Group, Inc. (the “Singleton Family Voting Trust”) by
Howell E. Begle Jr., Trustee, The Singleton Family Irrevocable Trust (the
“Singleton Family Irrevocable Trust”) by Howell E. Begle, Jr. and Patricia
Robinson, Trustees, The Singleton Family Revocable Trust (the “Singleton Family
Revocable Trust”) by William Dean Singleton and Howell E. Begle, Jr., Trustees
(the Singleton Family Voting Trust, the Singleton Family Irrevocable Trust and
the Singleton Family Revocable Trust being sometimes collectively referred to
herein as the “Singleton Shareholders”), The Scudder Family Voting Trust for
MediaNews Group, Inc. (the “Scudder Family Voting Trust”) by, Jean L. Scudder,
Trustee, The Jean L. Scudder Irrevocable Trust (the “Jean L. Scudder Irrevocable
Trust”) by Amy Trunnell, Trustee, the Scudder Family 1987 Trust (the “Scudder
Family 1987 Trust”) by Jean L. Scudder, Trustee, Charles Scudder individually,
Jean L. Scudder individually, Carolyn Miller, individually, and as Trustee under
The Jennifer Miller Revocable Trust and The Katherine Miller Revocable Trust,
and Elizabeth H. Difani, individually, and as Trustee under The Miguel Difani
Irrevocable Trust, The Chipeta Difani Irrevocable Trust, and The Katya Difani
Revocable Trust (the Scudder Family Voting Trust, the Jean L. Scudder
Irrevocable Trust, the Scudder Family 1987 Trust, Charles Scudder individually,
Jean L. Scudder individually, Carolyn Miller, individually, and as Trustee under
The Jennifer Miller Revocable Trust and The Katherine Miller Revocable Trust,
and Elizabeth H. Difani, individually, and as Trustee under The Miguel Difani
Irrevocable Trust, The Chipeta Difani Irrevocable Trust, and The Katya Difani
Revocable Trust, being sometimes collectively

 



--------------------------------------------------------------------------------



 



referred to herein as the “Scudder Shareholders”), Joseph J. Lodovic, IV, The
Hearst Corporation, a Delaware corporation (“Hearst”), and MediaNews Group,
Inc., a Delaware corporation (“MNG” or the “Company”).
     WHEREAS, the current equitable ownership of the Class A Common Stock, par
value $0.001 per share (the “Class A Common Stock”), of MNG by Singleton
Shareholders, Scudder Shareholders and Joseph J. Lodovic, IV is as follows:

                 
The Singleton Family Revocable Trust
    254,858.9900     Shares of Class A Common Stock
 
               
The Singleton Family Irrevocable Trust
    786,426.5100     Shares of Class A Common Stock
 
               
Joseph J. Lodovic, IV
    58,199.0000     Shares of Class A Common Stock
 
               
Jean L. Scudder, Individually
    185,817.3750     Shares of Class A Common Stock
 
               
Charles Scudder, Individually
    260,321.3750     Shares of Class A Common Stock
 
               
Jean L. Scudder, as Trustee for Kurt Miller and Gabriel Difani under The Scudder
Family 1987 Trust
    123,743.7450     Shares of Class A Common Stock
 
               
Amy Trunnell, as Trustee for Benjamin Fulmer and Nina Fulmer under The Jean L.
Scudder Irrevocable Trust
    74,504.0000     Shares of Class A Common Stock
 
               
Elizabeth H. Difani, Individually
    86,773.7917     Shares of Class A Common Stock
 
               
Elizabeth H. Difani, as Trustee under The Miguel Difani Irrevocable Trust, The
Chipeta Difani Irrevocable Trust, and The Katya Difani Revocable Trust
    112,305.6658     Shares of Class A Common Stock
 
               
Carolyn Miller, Individually
    59,275.1825     Shares of Class A Common Stock
 
               
Carolyn Miller, as Trustee under The Jennifer Miller Revocable Trust and The
Katherine Miller Revocable Trust
    118,550.3650     Shares of Class A Common Stock

- 2 -



--------------------------------------------------------------------------------



 



     (Each such shareholder is referred to herein as a “Class A Shareholder”);
     WHEREAS, the Class A Shareholders listed above now own, legally and
beneficially, 2,120,776 shares of Class A Common Stock, representing 93.1% of
the issued and outstanding shares of Class A Common Stock;
     WHEREAS, the Scudder Shareholders, the Singleton Shareholders, Joseph J.
Lodovic, IV and the Company have previously entered into the Amended and
Restated MediaNews Group, Inc. Shareholders Agreement, effective as of
January 31, 2000, amended and restated as of March 16, 2004 and amended as of
June 30, 2005 (the “Prior Shareholders’ Agreement”);
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Hearst is purchasing from the Company 100 shares of Class C Common Stock, par
value $0.001 per share (the “Class C Common Stock”), of MNG, pursuant to the
Stock Purchase Agreement, dated as of August 4, 2006 (the “Stock Purchase
Agreement”), by and between the Company and Hearst (Hearst and each Hearst
Permitted Transferee (as defined in Section 3.03 hereof) of Class C Common Stock
that executes a written acknowledgement that such Hearst Permitted Transferee is
bound hereby is referred to herein as a “Class C Shareholder” and, collectively
with the Class A Shareholders, the “Shareholders”);
     WHEREAS, the parties hereto desire to enter into this Agreement in order to
provide a continuing framework for their relationship as (in the case of the
Class A Shareholders) legal and beneficial owners of Class A Common Stock and
(in the case of the Class C Shareholders) legal and beneficial owners of Class C
Common Stock, and to further define their mutual obligations (and in connection
therewith, to terminate the Prior Shareholders’ Agreement); and
     WHEREAS, certain capitalized terms used in this Agreement are defined in
Section 9.15 below;

- 3 -



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto mutually agree as follows:
1. PROPOSED ACTIVITIES OF MNG
     1.01 Newspaper Publishing Business. Except as unanimously authorized by
MNG’s Board of Directors and approved by Hearst, MNG will engage only in the
business of owning and holding the securities or assets of companies that are in
the business of publishing and distributing newspapers or are engaged in
advertising or media based business.
2. RESTRICTIONS UPON SALE OR TRANSFER OF STOCK
     2.01 Generally. During the term of this Agreement, none of the Singleton
Shareholders, the Scudder Shareholders, Hearst nor any other Person that is a
party to or otherwise bound by the terms of this Agreement shall at any time
sell, transfer, assign, pledge, give away or otherwise dispose of, alienate, or
encumber in any manner whatsoever (each, a “Transfer”) any interest in, any
shares of, or any interest in any voting trust certificates relating to, Class A
Common Stock, Class C Common Stock or any other class, now or hereafter
authorized, of capital stock of MNG (any such stock or interest in any voting
trust certificate relating thereto being hereinafter referred to as “Stock”)
beneficially owned by any of them, other than as hereinafter expressly provided
in Sections 3, 4 and 5 of this Agreement, and any attempt to Transfer any Stock
(or interest therein) in violation of this Agreement shall be void and of no
effect and shall not be recognized or recorded in the stock transfer books of
MNG.
     2.02 Additional Restrictions. Until the earlier of (i) the date on which
none of the Company’s 6 7/8% Senior Subordinated Notes due October 1, 2013 and
its 6 3/8% Senior Subordinated Notes due April 1, 2014 is outstanding, or
(ii) the date on which MNG’s Leverage

- 4 -



--------------------------------------------------------------------------------



 



Ratio, as such term is defined in the Indenture dated January 26, 2004 by and
between the Company and The Bank of New York as Trustee, is less than 3:1, and
except as otherwise provided in Section 3 or 4 hereof, no Person who is a party
to or who is otherwise bound by the terms of this Agreement shall Transfer, in
any manner whatsoever, any Stock (or interest therein) beneficially owned by it
unless all shares of Stock of the Company then outstanding owned by the
Shareholders are Transferred by the holders thereof in a single transaction or
series of related transactions on the same terms.
3. PERMITTED TRANSFERS AMONG RELATED PARTIES
     3.01 Class A Permitted Transferees. During the term of this Agreement, any
Class A Shareholder may at any time sell to MNG all or any portion of such
Shareholder’s interest in shares of Stock, for such consideration as such
Shareholder and MNG shall mutually determine appropriate, and any of the Class A
Shareholders may at any time Transfer by inter vivos gift, testamentary bequest,
or otherwise, for such consideration, if any, as such Person shall, in its, his
or her sole discretion, determine appropriate (and without the prior consent of
any other Shareholder), all or a portion of such Shareholder’s interest in
shares of Stock to a family member of such Shareholder (i.e., spouse, parents,
siblings, children, any descendants of the foregoing or any spouses of any of
the foregoing) or to a trust for the benefit of such family member(s) or in the
case of a trust, to its grantor or to its beneficiaries, provided that the
Person or trustee of any trust to whom such shares are Transferred shall,
together with its, his or her successors, assigns, distributees, legatees,
personal representatives, any receiver or trustee in bankruptcy or trust
beneficiaries, take such Stock subject to and be bound by all of the terms and
conditions of this Agreement, including, without limitation, the provisions of
this Section 3 and of Sections 2, 4, 5, 6 and 7 hereof, and further provided
that the transferee shall execute and

- 5 -



--------------------------------------------------------------------------------



 



deliver to MNG a written acknowledgment of the foregoing, whereupon (i) a new
certificate shall be issued representing the shares of Stock Transferred and
bearing the restrictive legend set forth in Section 6.01 hereof and (ii) the
transferee shall be deemed to be a “Class A Shareholder” for all purposes of
this Agreement, and shall have all the rights and obligations of a Class A
Shareholder hereunder.
     3.02 Agreement of the Trustees. Each of the Trustees acknowledges that he
or she has only bare legal title to the Stock beneficially owned by the
Singleton Shareholders and the Scudder Shareholders, respectively, and he or she
agrees with all parties hereto that he or she shall promptly take all action
necessary and appropriate to effect the transfer of title to any Stock that is
permitted or required to be Transferred by the Singleton Shareholders or the
Scudder Shareholders, as the case may be, pursuant to the provisions of this
Section 3 or under Section 4 or 5. Each such Trustee further agrees that he or
she shall not have the power to transfer title to any of the Stock owned of
record by him except pursuant to a transfer permitted or required to be made by
the Singleton Shareholders or Scudder Shareholders under this Section 3 or under
Section 4 or 5. All of the provisions of this Section 3.02 shall be binding upon
all successors and assigns of each such Trustee.
     3.03 Hearst Permitted Transferees. During the term of this Agreement,
Hearst may at any time sell to MNG all or any portion of Hearst’s interest in
shares of Stock for such consideration as Hearst and MNG shall mutually
determine appropriate, and Hearst may at any time Transfer, for such
consideration, if any, as Hearst shall, in its sole discretion, determine
appropriate (and without the prior consent of any other Shareholder), all or a
portion of Hearst’s interest in Stock to one or more Affiliates of Hearst (each,
a “Hearst Permitted Transferee”), provided that (i) the Person to whom such
Stock is Transferred shall, together with its successors

- 6 -



--------------------------------------------------------------------------------



 



and assigns, or any receiver or trustee in bankruptcy, take such Stock subject
to and be bound by all of the terms and conditions of this Agreement, including,
without limitation, the provisions of this Section 3 and of Sections 2, 4, 5, 6
and 7 hereof and (ii) such transferee shall execute and deliver to MNG a written
acknowledgment of the foregoing, whereupon (x) a new certificate shall be issued
representing the shares of Stock Transferred and bearing the restrictive legend
set forth in Section 6.01 hereof, and (y) the transferee shall be deemed a
“Class C Shareholder” for all purposes of this Agreement, and shall have all the
rights and obligations of a Class C Shareholder hereunder. Any Transfer by
Hearst, directly or indirectly, of a profit or voting interest in a Hearst
Permitted Transferee that owns Stock shall be treated as a Transfer of Stock by
Hearst hereunder.
4. TRANSFER OF STOCK WITH CONSENT OF BOARD AND HEARST
     4.01 Transfer by Consent. During the term of this Agreement any Shareholder
may at any time Transfer, with or without consideration, all or any part of his,
her or its Stock free and clear of any restrictions or limitations in this
Agreement, but only with the express prior consent of both (i) the Board of
Directors of MNG, which consent may be granted or withheld in the sole and
absolute discretion of the Board of Directors of MNG, and (ii) Hearst, which
consent may be granted or withheld in the sole and absolute discretion of
Hearst.
5. COMPANY’S AND SHAREHOLDERS’ OPTIONS TO PURCHASE STOCK
     5.01 Option to Purchase. Subject to the restrictions set forth in
Section 2.02 hereof, should any Shareholder (for purposes of this Section 5, a
“Selling Shareholder”) desire to Transfer rights in all or any part of the
Selling Shareholder’s Stock in a transaction not otherwise permitted under
Section 3 or 4 hereof, whether the Selling Shareholder desires to initiate a

- 7 -



--------------------------------------------------------------------------------



 



Transfer or is responding affirmatively to an offer to purchase, before doing so
the Selling Shareholder shall first permit (i) the Company and thereafter
(ii) the Shareholders (other than the Selling Shareholder and Hearst or any
Hearst Permitted Transferee) (the “Remaining Shareholders”) to exercise an
option to purchase the shares of Stock which the Selling Shareholder desires to
Transfer in accordance with the provisions of this Section 5.
     (a) Subject to the restrictions set forth in Section 2.02 above, a
Shareholder may solicit third parties to purchase its Stock prior to offering
the same to the Company and the Remaining Shareholders, but no Transfer to a
third party may be consummated until such Stock has been offered to (i) the
Company and thereafter, (ii) the Remaining Shareholders in accordance with this
Agreement.
     5.02 Required Notice. Upon deciding to Transfer all or any rights in all or
any part of his, her or its Stock, whether the Selling Shareholder desires to
initiate a Transfer or is responding affirmatively to an offer to purchase,
except for Transfers expressly authorized pursuant to Sections 3 and 4 of this
Agreement, the Selling Shareholder shall simultaneously notify the Company and
the Remaining Shareholders of the intended Transfer. Such notice (the “Transfer
Notice”) shall contain a complete description of the proposed transaction,
including the identity of any proposed Transferee, the “Purchase Price” (as such
term is defined in Section 5.04 hereof) offered by the Selling Shareholder or
proposed by a bona fide third party transferee and all other material terms of
such disposition. The Transfer Notice shall also specify whether the Selling
Shareholder is only willing to Transfer all of his, her or its Stock, or is
willing to Transfer only a portion thereof, and such specifications shall
control the scope of any option to purchase thereunder.

- 8 -



--------------------------------------------------------------------------------



 



     5.03 Scope and Priority of Company’s and Remaining Shareholders’ Options.
     (a) Upon receipt of a Transfer Notice from a Selling Shareholder pursuant
to Section 5.02, the Company shall thereupon have the first option to purchase
all (but not less than all) of such shares of Stock tendered at the Purchase
Price. Such option to purchase must be exercised by the Company within thirty
(30) days after receipt of the Transfer Notice. Any exercise of such option to
purchase Stock by the Company shall be made by notice in writing to the Selling
Shareholder, with a copy to all other Shareholders, mailed within such thirty
(30) day period. If the Company elects not to exercise such option to purchase
it shall so notify in writing the Selling Shareholder, with a copy to all other
Shareholders, (the “Non-Exercise Notice”) mailed within such thirty (30) day
period.
     (b) If the Company fails to exercise its option to purchase all of the
Selling Shareholder’s Stock in accordance with Section 5.03(a) above, then upon
receipt of a notice (the “Second Transfer Notice”) from a Selling Shareholder
that the Company has failed to exercise its option to purchase pursuant to
Section 5.03(a) above, or that the Company has notified the Selling Shareholder
that it has elected not to exercise such option to purchase, the Remaining
Shareholders shall thereupon have an option to purchase all of such shares
tendered at the Purchase Price (pro rata based on each of the Remaining
Shareholders’ ownership of Class A Common Stock). This option to purchase must
be exercised by the Remaining Shareholders within thirty (30) days after receipt
by the Remaining Shareholders of the Second Transfer Notice. If any Remaining
Shareholder fails to exercise his option to purchase shares, or exercises such
option to purchase less than all the shares available to him, then the other
Remaining Shareholders shall have a period of thirty (30) days following the
initial thirty (30) day period to acquire all or any part of such offered shares
which are left (pro rata based on each

- 9 -



--------------------------------------------------------------------------------



 



of the other Remaining Shareholders’ ownership of Class A Common Stock). Any
exercise of such option to purchase Stock by the Remaining Shareholder(s) shall
be made by notice in writing to the Selling Shareholder, with a copy to all
other Remaining Shareholders, mailed within such thirty (30) day period (or, if
not all shares of the Selling Shareholder are acquired during such first period,
then by notice mailed within the ten (10) day period following).
     (c) Any notice given pursuant to this Section 5 shall be given as provided
in Section 9.01 of this Agreement.
     5.04 Purchase Price.
     (a) If the purchase price (the “Purchase Price”) set forth in the Transfer
Notice is a bona fide all cash offer, then the Purchase Price shall be such all
cash offer.
     (b) If all or any part of the Purchase Price set forth in the Transfer
Notice is non-cash consideration, then the value attributable to such non-cash
consideration shall be based on the Fair Market Value thereof determined
pursuant to the provisions of Section 5.05 hereof. The time periods for exercise
of options to purchase set forth in Sections 5.03(a) and (b) hereof shall be
tolled until such time as the Fair Market Value of a non-cash offer has been
determined in accordance with the provisions of Section 5.05 hereof.
     (c) As used in this Agreement, “Fair Market Value” of non-cash
consideration shall mean the amount that would be paid therefor by a willing
buyer to a willing seller, both knowledgeable in the relevant industry.
     5.05 Determination of Fair Market Value.
     (a) If all or any part of the Purchase Price specified in the Transfer
Notice is a non-cash offer, then the Selling Shareholder and the Company may
mutually agree as to the Fair Market Value of the non-cash offer. If the Selling
Shareholder and the Company are unable to agree on

- 10 -



--------------------------------------------------------------------------------



 



such value within thirty (30) days after the Company and the Remaining
Shareholders receive the Transfer Notice, then in such event, Fair Market Value
shall be established as hereinafter provided by two independent qualified
appraisers knowledgeable in the newspaper publishing industry, one to be
appointed by the Selling Shareholder and the other to be appointed by majority
vote of the Remaining Shareholders (irrespective of whether the Company shall
exercise the option granted to it under Section 5.03 of this Agreement).
     (b) The two independent appraisers shall be appointed within thirty
(30) days after receipt by the Company and Remaining Shareholders of the
Transfer Notice. If either the Selling Shareholder or the Remaining Shareholders
fails to appoint an appraiser within this time period, then its right to do so
shall lapse, and the appraisal made by the one independent appraiser who is
timely appointed shall be the Fair Market Value. If two appraisals are made, and
if the higher appraisal does not exceed 110% of the lower, Fair Market Value
will be the average of the two. If the two appraisals are further apart, a third
appraiser will be selected within thirty (30) days by the first two appraisers,
and the Fair Market Value will be deemed to be the average of the third
appraisal and the one of the first two appraisals which is closer to the third.
All appraisals shall be made within thirty (30) days of appointment of an
appraiser and written notice of the results of such appraisal shall be given to
the parties within such time. The Selling Shareholder shall pay the fee of the
appraiser selected by it, and the Remaining Shareholders (irrespective of
whether the Company shall exercise the option granted to it under Section 5.03
of this Agreement) shall pay the fee of the appraiser selected by them (in
proportion to their respective ownership interests in the Company) with the fee
of any third appraiser to be divided equally among the Selling Shareholder and
the Remaining Shareholders.

- 11 -



--------------------------------------------------------------------------------



 



     5.06 Failure To Exercise. If the Remaining Shareholders fail to exercise
their option to purchase the Selling Shareholder’s Stock, the Selling
Shareholder shall be free to dispose of such Stock prior to the later of (i) the
last day of the ninety (90) day period commencing the sixth business day after
the expiration of the Remaining Shareholders’ option and (ii) the fifth business
day following receipt of regulatory approval to consummate such Transfer (the
“Disposal Period”), but not below the Purchase Price offered to the Remaining
Shareholders, and not to a different transferee than specified in the Transfer
Notice (if any transferee was so specified), or in a materially different manner
or on materially different terms. If the Stock is not disposed of within the
Disposal Period then this right shall lapse and the Selling Shareholder must
thereafter recommence the offering process to the Company and the Remaining
Shareholders if he subsequently wishes to dispose of his shares. Any Person to
whom the Stock of the Selling Shareholder is Transferred, following the
Remaining Shareholders’ failure to exercise its/their option to purchase, shall
take such Stock subject to and be bound by all of the terms and conditions and
restrictions imposed by this Agreement for so long as Shareholders (other than
the transferee and its transferees) hold more than 10% of outstanding Common
Stock, including, without limitation, the provisions of this Section 5 and of
Sections 2, 3, 4, 6 and 7 hereof, provided that the transferee shall execute and
deliver to MNG a written acknowledgment of the foregoing, whereupon (i) a new
certificate shall be issued representing the shares of Stock Transferred and
bearing the restrictive legend set forth in Section 6.01 hereof and (ii) such
transferee shall be deemed to be a “Class A Shareholder” for all purposes of
this Agreement, and shall have all the rights and obligations of a Class A
Shareholder hereunder.

- 12 -



--------------------------------------------------------------------------------



 



     5.07 Payment of Purchase Price.
     (a) The purchaser of any Stock under this Section 5 shall pay the Purchase
Price by a wire transfer of immediately available federal funds to a bank
account designated by the Selling Shareholder upon a date mutually selected by
the Selling Shareholder and the purchaser which is not more than ninety
(90) days after the determination of the Purchase Price as hereinbefore provided
(such date being herein referred to as the “Closing Date”).
     Upon receipt of the Purchase Price on the Closing Date, all interest of the
Selling Shareholder in the Stock being sold shall terminate, and the Selling
Shareholder shall cease to have any further rights as a Shareholder in the Stock
being sold.
     On the Closing Date, the Selling Shareholder shall deliver to the purchaser
a certificate or certificates duly endorsed for transfer representing all of the
Stock being sold on that date by the Selling Shareholder.
     (b) Notwithstanding paragraph (a), in the case of a sale by Selling
Shareholders of Class A Common Stock (in one transaction or a series of related
transactions) representing less than fifty percent (50%) of the outstanding
Class A Common Stock, the purchaser shall have the option of paying not less
than ten percent (10%) of the total Purchase Price in cash on the Closing Date,
and giving the Selling Stockholders the purchaser’s promissory note for the
balance of the Purchase Price in not more than 120 equal monthly installments of
principal.
     Simple interest on the unpaid principal balance of the Purchase Price shall
accrue from the Closing Date and shall be payable monthly at the base rate of
interest established by Bank of America, N.A., as such rate may change from time
to time, but in no event less than the minimum rate of interest that is required
under the Internal Revenue Code and the regulations thereunder to avoid the
imputation of a higher rate. The first installment of principal and interest

- 13 -



--------------------------------------------------------------------------------



 



shall be due on the first day of the first calendar month following the Closing
Date, and such installments shall continue on the first day of each month
thereafter until the entire principal balance together with interest thereon
have been paid, but in any case for a period of not more than ten (10) years
from the date of the first installment.
     The purchaser’s promissory note shall provide that such note shall be
payable in full (i) upon the sale of all or substantially all of the assets used
by MNG or its direct or indirect Subsidiaries in the operation of their
business, (ii) upon the sale of fifty percent (50%) or more of the then
outstanding Stock of MNG within any 180 day period, or (iii) upon the offering
of any equity securities by MNG or any Subsidiary of MNG for sale to the public
after the date hereof. As used in this paragraph, the term “sale” includes an
exchange of assets or Stock for assets or stock, whether or not gain or loss
attributable to such transaction is recognized for federal income tax purposes.
However, the term “sale” shall not include any transaction by which the Stock or
assets of MNG become owned by any parties to this Agreement or any transferee
permitted under Section 3 hereof or any corporation or other entity that is
wholly owned by one or more of the parties to this Agreement.
     If the purchaser elects such option, in order to secure the performance by
the purchaser of the obligations under his or its promissory note, the purchaser
shall place the stock certificate or certificates representing the Stock
purchased in escrow with such Person as shall be mutually acceptable to the
purchaser and seller, as escrow agent (the “Escrow Agent”), with stock powers
duly endorsed in blank, as security for the payment of the unpaid principal
balance and interest on the purchaser’s promissory note. The Escrow Agent may
require the purchaser and seller to execute and deliver an escrow agreement more
fully outlining the obligations of the Escrow Agent and otherwise containing
terms and conditions typically found in escrow agreements in

- 14 -



--------------------------------------------------------------------------------



 



commercial transactions and not inconsistent with this Agreement. The promissory
note given by each purchaser shall provide that upon default in payment of any
installment of principal or interest if such default shall continue for more
than thirty (30) days after written notice of default has been given to the
purchaser by the holder of the note, the holder of the note at that time may
inform the Escrow Agent in writing of the default, and thereupon, the Escrow
Agent shall deliver the stock certificates and accompanying stock powers to the
holder of the promissory note. Upon such delivery (1) all obligations of the
Escrow Agent to all of the parties hereunder shall cease and (2) the holder of
the promissory note shall be entitled to pursue whatever remedies it may have in
law or equity against the purchaser.
     Voting and dividend rights (other than the rights to any liquidating
dividend) with respect to the pledged Stock shall be vested in the purchaser
while such Stock is held in escrow and until there has been a default in payment
of interest or principal with respect to the promissory note.
     All Stock pledged hereunder and all the accompanying stock powers shall be
returned to the purchaser upon full satisfaction of the promissory note.
     In addition to the provisions for payment contained above in this Section,
the purchaser, at its sole option, may prepay any amount of principal or
interest due on the purchaser’s promissory note at any time, without penalty.
Any prepayment shall be applied against the remaining principal installments due
under the note to the Selling Shareholder in the inverse order in which such
installments fall due. Any prepayment shall be applied first to pay any interest
that is in arrears, and then shall be applied to reduce the entire principal
balance before any prepayment is applied to interest that is not in arrears.

- 15 -



--------------------------------------------------------------------------------



 



     5.08 Drag-Along Rights
     (a) If Scudder Shareholders and Singleton Shareholders propose to Transfer
Common Stock that constitutes a majority of outstanding Common Stock in a
Transfer to which the purchase rights in Section 5.01 applies and such
Shareholders are Selling Shareholders (a “Majority Sale”), and neither the
Company nor the Shareholders other than the Selling Shareholders have exercised
purchase rights set forth in Section 5.01 of this Agreement, then the Selling
Shareholders shall have the option to require each other Shareholder (a
“Draggable Shareholder”), to Transfer to the proposed transferee specified in
the Notice described in Section 5.02 of this Agreement on the same terms and
conditions described therein that percentage of such Draggable Shareholder’s
shares of Common Stock equal to the average percentage of shares of Common Stock
of all Selling Shareholders being sold in the Majority Sale (the “Drag-Along
Rights”), in connection with the proposed Transfer by the Selling Shareholders
of their shares of Common Stock to such transferee. In connection with such
Transfer, no Draggable Shareholder shall be required to give any representations
or warranties or indemnities other than with respect to itself, its title to the
Common Stock and the transfer of such title to the transferee free and clear of
all security interest, encumbrances, claims, liens or charges of any kind (this
sentence not being intended to limit a Draggable Shareholder’s responsibility
for any Purchase Price adjustment or its participation in escrow arrangements).
     (b) Upon deciding to exercise their Drag-Along Rights, the Selling
Shareholders shall simultaneously notify the Company and each other Shareholder
in writing of their intended exercise (the “Drag-Along Notices”). Such
Drag-Along Notices must be given no later than the fifth business day of the
Disposal Period shall be given as provided in Section 9.01 of this Agreement.

- 16 -



--------------------------------------------------------------------------------



 



     5.09 Tag-Along Rights.
     (a) If the Selling Shareholders have proposed to effect a Majority Sale,
and neither the Company nor the Shareholders other than the Selling Shareholders
have exercised their rights to purchase set forth in Section 5.01 of this
Agreement, then no Selling Shareholder shall, in any one transaction or series
of transactions, directly or indirectly, Transfer shares of Common Stock, unless
the terms and conditions of such Transfer include an offer to the Shareholders
party hereto that are not Selling Shareholders (in such context, the “Tag-Along
Offerees”) to include in the Transfer to such third party, at the option of each
Tag-Along Offeree, such number of shares of Common Stock owned by such Tag-Along
Offeree at the time of such Transfer on the same terms and conditions (including
without limitation, the proposed Purchase Price and date of Transfer) as are
available to the Selling Shareholder (the “Tag-Along Rights”).
     (b) Each Tag-Along Offeree shall be entitled to include in the contemplated
Transfer, at the same price and on the same terms as available to the Selling
Shareholder, a number of shares of Common Stock (the “Proportionate Tag-Along
Shares”) up to that percentage of such Tag-Along Offeree’s shares of Common
Stock equal to the average percentage of shares of Common Stock of all Selling
Shareholders being sold in the Majority Sale.
     (c) A Tag-Along Offeree may exercise its Tag-Along Rights by delivering
written notice of such exercise (the “Tag-Along Exercise Notice”) to the Selling
Shareholders no later than the fifth business day of the Disposal Period as
provided in Section 9.01 of this Agreement.
     (d) In the event that the number of shares of Common Stock proposed to be
Transferred by the Selling Shareholder, plus the proportionate number of shares
of Common Stock proposed to be transferred by the Tag-Along Offerees (the “Total
Transferred Shares”), exceeds the maximum number of shares of Common Stock that
the third party is willing to purchase or

- 17 -



--------------------------------------------------------------------------------



 



otherwise acquire, then the number of shares of Common Stock to be Transferred
by the Selling Shareholder and each Tag-Along Offeree, respectively, shall be
reduced by equal percentages until the number of Total Transferred Shares equals
the maximum number of shares of Common Stock that the third party is willing to
purchase or otherwise acquire; provided that if such allocation would result in
any such Tag-Along Offeree selling or disposing of less than the minimum number
of shares of Common Stock as set forth in such Tag-Along Offeree’s Tag-Along
Exercise Notice, such Tag-Along Exercise Notice shall be revoked and the shares
of Common Stock which such Tag-Along Offeree would otherwise have been entitled
to sell or dispose of to the Third Party shall be allocated among the Selling
Shareholder and other Tag-Along Offerees who have given Tag-Along Exercise
Notices pro rata (based on the number of shares of Common Stock they would
otherwise have Transferred). All calculations pursuant to this Section 5.09
shall exclude and ignore any unissued shares of Common Stock of the Company
issuable pursuant to stock options, warrants and other rights to acquire shares
of Common Stock.
     5.10 Termination of Transaction Giving Rise to Drag-Along and Tag-Along
Rights. Each of the Selling Shareholder and the proposed transferee shall have
the right, in its sole discretion, at all times prior to the consummation of a
proposed Transfer giving rise to the Drag-Along Rights and Tag-Along Rights set
forth in Sections 5.08 and 5.09 of this Agreement to abandon, rescind, annul,
withdraw or otherwise terminate such Transfer whereupon all Drag-Along Rights
and Tag-Along Rights in respect of such Transfer shall become null and void, and
neither the Selling Shareholder nor the third party shall have any liability or
obligations to the Draggable Shareholders and Tag-Along Offerees with respect
thereto by virtue of such abandonment, rescission, annulment, withdrawal or
termination.

- 18 -



--------------------------------------------------------------------------------



 



6. RESTRICTIVE LEGEND
     6.01 Form of Legend. All certificates for the shares of the Stock shall
bear the legend set forth below.
“Sale, transfer, assignment, pledge, gift or any other disposition, alienation
or encumbrance of the shares represented by this certificate is restricted by
the terms of a Shareholders’ Agreement dated as of                     , 2007,
among certain Shareholders and the Company, which may be examined at the office
of the Company, and the Certificate of Incorporation of the Company, and such
shares may be sold, transferred, assigned, pledged, given or otherwise disposed
of, alienated or encumbered only upon compliance, with the terms of that
Agreement, which is incorporated herein by reference, and the Certificate of
Incorporation of the Company.”
“The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the ‘Act’) and may not be offered, sold, or otherwise
transferred, unless and until (i) a registration statement with respect thereto
is effective under the Act or (ii) in the opinion of counsel, which opinion is
reasonably satisfactory in form and in substance to counsel for the Company,
such offer, sale or other transfer is in compliance with the Act and any
applicable state securities laws.”
     6.02 Stock Not Registered. The parties hereto expressly acknowledge and
agree that the Stock is restricted as described in the above legends; and that
MNG is under absolutely no obligation to, and has no plans to, register any of
the Stock under the Securities Act of 1933, as amended.
7. CLASS A COMMON STOCK
     7.01 Applicability of Section 7. The covenants set forth in this Section 7
are made for the benefit only of each of the Class A Shareholders.
     7.02 Negative Covenants. MNG covenants that it shall not do, take or permit
any of the following actions, unless the same shall have first been approved
(i) by all directors then serving on MNG’s Board of Directors (or on any
committee of the Board of Directors appointed to consider such action with the
approval of all directors then serving on MNG’s Board of

- 19 -



--------------------------------------------------------------------------------



 



Directors), excluding any director that has recused him or herself from voting
on the particular action, (ii) by unanimous approval of the full Executive
Committee of MNG’s Board of Directors as appointed by all directors then serving
on MNG’s Board of Directors, or (iii) by the holders of not less than 90% of the
shares of Class A Common Stock then outstanding and held by Persons that are
parties to or otherwise bound by the terms of this Agreement, and each of the
Class A Shareholders covenants that he, she or it shall use its best efforts to
cause MNG to refrain from such actions (and in any event not permit MNG to take
any of such actions), unless they have been approved in the manner provided
above:
     (a) Declare and pay any dividends on any class of its common stock;
     (b) Purchase or redeem any of its capital stock (other than pursuant to
(i) MNG’s Career RSU Plan, (ii) agreements approved by all directors then
serving on MNG’s Board of Directors (or on any committee of the Board of
Directors appointed to consider such action with the approval of all directors
then serving on MNG’s Board of Directors), excluding any director that has
recused himself or herself from voting on the particular action, or
(iii) Section 7(a) of Article FOURTH of the Amended and Restated Certificate of
Incorporation of MNG (as it may be so amended from time to time, the “Restated
Certificate”));
     (c) Adopt annual capital or annual operating budgets;
     (d) Except as otherwise provided in the Restated Certificate, acquire any
Subsidiary, or liquidate or dissolve itself, or merge or consolidate, or cause
or permit any Subsidiary to be merged or consolidated, with any corporation
(other than another Subsidiary of MNG), or enter into any transaction under
which any class of its stock would be acquired or the stock of any Subsidiary
would be sold, or sell, lease, encumber, convey, transfer or otherwise dispose
of all or any substantial part of its assets or those of any Subsidiary (other
than to another Subsidiary of

- 20 -



--------------------------------------------------------------------------------



 



MNG), or amend its Restated Certificate or Bylaws, or permit any Subsidiary to
issue capital stock to any Person other than MNG (or its Subsidiaries) or elect
any directors of any Subsidiary;
     (e) Issue equity securities of MNG, or securities of a class convertible
into equity securities of MNG, or incur obligations of MNG to issue additional
equity securities (other than the issuance of shares of Class A Common Stock
upon conversion of Class B Common Stock, par value $0.001 per share, of MNG
(“Class B Common Stock”) pursuant to Article FOURTH of the Restated
Certificate);
     (f) Increase the aggregate borrowing capacity of MNG and its Subsidiaries
by more than $10 million in any fiscal year under its bank credit facilities;
     (g) Enter into or acquiesce in any agreement which limits or restricts the
rights of MNG or any of the parties to this Agreement to comply with the
provisions of this Agreement;
     (h) Replace or discharge the chief executive officer of MNG; or
     (i) Give any consent pursuant to Section 4.01 of this Agreement.
     7.03 MNG Board Composition.
     (a) Each Class A Shareholder covenants and agrees to vote all of his, her
or its shares of Class A Common Stock, whether now owned or hereafter acquired
or which such Class A Shareholder may be empowered to vote, from time to time
and at all times, in whatever manner shall be necessary to ensure that at each
annual or special meeting of shareholders at which an election of directors is
held or pursuant to any written consent of the shareholders MNG’s Board of
Directors shall consist of an even number of directors and (A) fifty percent
(50%) of directors then serving on MNG’s Board of Directors (exclusive of up to
three (3) independent directors) shall be individuals designated by the
Singleton Shareholders, and (B) fifty percent (50%) of

- 21 -



--------------------------------------------------------------------------------



 



directors then serving on MNG’s Board of Directors (exclusive of up to three
(3) independent directors) shall be individuals designated by the Scudder
Shareholders.
     (b) Each Class A Shareholder also covenants and agrees to vote all of his,
her or its shares of Class A Common Stock, whether now owned or hereafter
acquired or which such Class A Shareholder may be empowered to vote, from time
to time and at all times in whatever manner as shall be necessary to ensure that
(i) no director elected pursuant to Section 7.03(a) hereof (other than
independent directors) may be removed from office unless such removal is
directed or approved by the Class A Shareholders entitled under Section 7.03(a)
to designate that director and (ii) any vacancies created by the resignation,
removal or death of a director elected pursuant to Section 7.03(a) (other than
independent directors) shall be filled pursuant to the provisions of
Section 7.03(a). Each Class A Shareholder agrees to execute any written consents
required to effectuate the obligations of this Agreement, and MNG agrees at the
request of any party entitled to designate directors to call a special meeting
of shareholders for the purpose of electing directors.
     7.04 Certain Determinations and Actions. Prior to determining to redeem the
Class C Common Stock pursuant to Section 7(a) of Article FOURTH of the Restated
Certificate, the Board of Directors shall (i) consult with Hearst and (ii) use
reasonable commercial efforts to restructure the investment in the Non-Bay Area
Business represented by the Class C Common Stock to eliminate the Tax Event (as
defined in the Restated Certificate) without imposing any adverse consequences
on the Company or holders of Class A Common Stock. In making any determination
pursuant to the second sentence of Section 8.02(e), the Board of Directors of
MNG shall not owe any fiduciary duty to the holders of Class C Common Stock and
no such determination shall constitute a breach of any fiduciary duty the Board
of Directors of MNG

- 22 -



--------------------------------------------------------------------------------



 



might otherwise be deemed to owe to holders of Class C Common Stock, and Hearst
(for itself and on behalf of each Hearst Permitted Transferee) hereby agrees not
to assert any such claim. Hearst will not have any approval rights pursuant to
Section 8.02 with respect to any determination of the Board of Directors
(x) pursuant to the second sentence of Section 8.02(e) or (y) to redeem Class C
Common Stock.
8. CLASS C COMMON STOCK
     8.01 Applicability of Section 8. The covenants set forth in Sections 8.02
through 8.06 of this Section 8 are made for the benefit only of Hearst and
Hearst Permitted Transferees, and shall be effective only for so long as Hearst
and the Hearst Permitted Transferees own shares of Class C Common Stock and the
Class C Allocation Percentage (as defined in the Restated Charter) is at least
equal to 15 percent (15%).
     8.02 Certain Covenants With Respect to the Class C Common Stock.
     (a) Subject to the limitations set forth below in Section 8.02(e), MNG
covenants that it shall not, without the prior written consent of Hearst:

  (i)   sell, lease, transfer or otherwise dispose of substantially all of the
assets, property and goodwill of any newspaper or related publication allocated
to the Non-Bay Area Business in any fiscal year where the aggregate
consideration in all such transactions in such fiscal year exceeds $15,000,000
(other than pro rata to the holders of Class A Common Stock and the holders of
Class C Common Stock, based on the relative Fair Values (as defined in the
Restated Certificate) of the aggregate number of outstanding shares of the
Class A Common Stock and Class C Common Stock, respectively);

- 23 -



--------------------------------------------------------------------------------



 



  (ii)   invest in or purchase the securities of, or any interest in, any
Person, which securities or interests are to be allocated to the Non-Bay Area
Business, except pursuant to clause (iii) of this Section 8.02(a) and except for
Money Market Investments;     (iii)   acquire capital stock (or other equity
interests) or capital assets of any Person or business to be allocated to the
Non-Bay Area Business in any fiscal year where the aggregate consideration paid
in all such transactions in such fiscal year exceeds $15,000,000;     (iv)  
merge or consolidate with any Person (other than a merger or consolidation which
does not involve any part of the Non-Bay Area Business);     (v)   enter into
(x) any contract, agreement or transaction for any goods or services purchased
for the Bay Area Business and Non-Bay Area Business on a joint basis unless the
terms related to the individual newspapers (to the extent both Bay Area Business
and Non-Bay Area Business newspapers are included) embodied in such contract,
agreement or transaction are the same in all material respects (to the extent
such contract, agreement or transaction does not specify terms for the
individual newspapers, allocations to the individual newspapers shall be done on
the same basis) or (y) any contract, agreement, understanding or transaction
between the Non-Bay Area Business and an Affiliate of MNG (including the Bay
Area Business) that involves goods, services or properties of a value of more
than $1,000,000 in the aggregate over the

- 24 -



--------------------------------------------------------------------------------



 



      entire term of such contract, agreement, understanding or transaction, and
does not reflect arms’ length terms;     (vi)   allocate to the Non-Bay Area
Business (x) any indebtedness for borrowed money or (y)  any capitalized leases,
in each case in excess of an aggregate of $10,000,000 per year (on a combined
basis) and except for (a) borrowings pursuant to any revolving credit
arrangement previously approved pursuant to this Section 8.02(a) (for which
purposes the Company’s senior credit facility as in effect on the Effective Date
shall be deemed to be so approved), (b) refinancings or extensions of any
existing indebtedness allocated to the Non-Bay Area Business and (c) borrowing
to fund capital expenditures previously approved by MNG’s Board of Directors
and, if applicable, Hearst pursuant to clause (vii) of this Section 8.02(a) or
(z)  any hedge agreement in respect of obligations exceeding $10,000,000;    
(vii)   allocate to the Non-Bay Area Business any capital expenditure in excess
of $2,500,000 individually, and $5,000,000 in the aggregate in any fiscal year,
outside of the capital and operating budgets provided to Hearst under
Section 8.02(c); provided, however, that Hearst’s consent shall not be required
for any such capital expenditure made by CNP which benefits both the Bay and
Non-Bay Area Business of CNP;     (viii)   designate any Bay Area Newspaper as a
Non- Bay Area Newspaper for purposes of the Restated Certificate;

- 25 -



--------------------------------------------------------------------------------



 



  (ix)   make any change to the methodology employed to determine Fair Value for
purposes of Article FOURTH of the Restated Certificate, as set forth in
Schedule 7.3(c) to the Stock Purchase Agreement (the “Fair Value Policy”), as
modified from time to time pursuant to this clause (ix);     (x)   make any
adjustment to the methodology employed to determine adjustments to the Class C
Allocation Percentage as set forth in the Fair Value Policy (as modified from
time to time pursuant to this clause (x));     (xi)   make any change to the
allocation policies set forth in Schedule 7.3(b) to the Stock Purchase Agreement
(as modified from time to time pursuant to this clause (xi));     (xii)   issue
securities of MNG conferring on the holders thereof an equity interest in the
Non-Bay Area Business (“Non-Bay Area Equity Securities”), or securities of a
class convertible into Non-Bay Area Equity Securities, or incur obligations of
MNG to issue Non-Bay Area Equity Securities (other than (x) the issuance of
shares of Class A Common Stock upon conversion of Class B Common Stock pursuant
to Article FOURTH of the Restated Certificate, or (y) the issuance of up to
150,000 shares of Class B Common Stock pursuant to outstanding restricted stock
units awarded under MNG’s Career RSU Plan);     (xiii)   purchase or redeem
Non-Bay Area Equity Securities (other than pursuant to (w) agreements previously
approved by Hearst, (x) MNG’s Career RSU Plan, (y) employment and other
agreements with Messrs. Singleton and

- 26 -



--------------------------------------------------------------------------------



 



      Lodovic in effect prior to the Effective Date and (z) Section 7(a) of
Article FOURTH of the Restated Certificate);     (xiv)   amend the Restated
Charter in a manner adverse to the rights and preferences of the Class C Common
Stock (for the avoidance of doubt, this clause will not prohibit the amendment
of the Restated Charter to authorize capital stock other than Non-Bay Area
Equity Securities); or     (xv)   take any other action that requires an
adjustment of the Class C Allocation Percentage pursuant to Section 8 of
Article FOURTH of the Restated Certificate (other than as permitted under other
clauses of this Section 8.02).

     (b) Hearst shall receive copies of monthly financial statements relating to
the Non-Bay Area Business at the same time as monthly financial statements
relating to MNG are furnished to the management of MNG. The management of MNG
will make themselves available to Hearst at least quarterly to review monthly
financial operating results and projections of future performance of the Non-Bay
Area Business. Hearst shall also receive annual audited financial statements of
the Non-Bay Area Business within one hundred-twenty (120) days after the end of
MNG’s fiscal year (or such later date as the audited financial statements of MNG
are ready). Such audited financial statements shall be accompanied by audited
financial statements of MNG which include a set of consolidating financial
statements of the Bay Area Business and Non-Bay Area Business. Such
consolidating financial statements will be accompanied by the opinion of MNG’s
auditors to the effect that such information has been subjected to the auditing
procedures applied in their audits of the basic financial statements and, in
their opinion, is fairly stated in all materials respects in relation to the
basic financial statements taken as a whole.

- 27 -



--------------------------------------------------------------------------------



 



     (c) Hearst shall be invited to the portion of any budget review meetings
that relate solely to publications allocated to the Non-Bay Area Business. The
annual operating budgets and capital plans of the publications allocated to the
Non-Bay Area Business will be submitted to Hearst for its review prior to their
submission to MNG’s (or the relevant MNG Subsidiary’s) Board of Directors for
its approval.
     (d) To the extent MNG has such rights, (i) MNG shall consult with Hearst
prior to terminating the employment of the most senior publishing employee at
any newspaper with annual revenue in excess of $25,000,000 included in the
Non-Bay Area Business and (ii) Hearst shall have the right to approve the hiring
of any individual as the most senior publishing employee at any newspaper with
annual revenue in excess of $25,000,000 included in the Non-Bay Area Business,
and the terms of his or her employment, including but not limited to
compensation; provided, however, that if Hearst does not approve the hiring or
the terms of employment of any such individual proposed by MNG, MNG may then, in
its sole discretion, after consulting with Hearst, hire any other individual as
the most senior publishing employee at the applicable newspaper on such terms as
MNG may, in its sole discretion, deem appropriate.
     (e) In exercising its rights under this Section 8.02, Hearst (and Hearst
Permitted Transferees)

  (i)   shall notify MNG of such exercise by written notice, which must be
delivered to MNG during the period ending on the earlier of (i) the date that is
fifteen days following the date that it is given written notice of the proposed
action by MNG and (ii) if MNG using its reasonable efforts is unable to give
notice fifteen days in advance of the proposed action (and MNG shall use its
reasonable efforts to give Hearst such notice as far in

- 28 -



--------------------------------------------------------------------------------



 



      advance of the proposed action as practicable), the close of business on
the day that is prior to the day that the proposed action is to become effective
(which shall be at least three business days following the date that written
notice of the proposed action is delivered to Hearst);     (ii)   shall be
deemed to owe MNG and the Class A and B Shareholders the same fiduciary duties
as are owed by a member of a board of directors of a Delaware corporation under
the laws of the state of Delaware (which duties include the duties of loyalty,
care and good faith) where such corporation owns only the Non-Bay Area Business,
understanding that it shall be deemed a breach of such fiduciary duties for
Hearst to exercise any rights under this Section 8.02 to influence any aspect of
MNG’s management of the Bay Area Business, to impair or impede in any
significant way the ability of the Bay Area Business to compete in the San
Francisco Bay area, or to obtain information concerning the Bay Area Business
that is not otherwise permitted by this Agreement; and     (iii)   shall not
take such action unless the proposed action to be blocked is not in the best
interests of the Non-Bay Area Business, and the exercise of such rights to block
such proposed action would not impede the ability of the Bay Area Business to
compete in the San Francisco Bay area.

In the event that Hearst exercises its rights under this Section 8.02 and the
effect of such exercise of rights is to block any decision otherwise made by the
management or Board of Directors of MNG or any of its Subsidiaries, and the
Board of Directors of MNG determines that such exercise of rights by Hearst
violated the first sentence of this paragraph (e) (encompassing

- 29 -



--------------------------------------------------------------------------------



 



subparagraphs (i), (ii) and (iii)), then notwithstanding any objection or legal
proceeding brought by Hearst, MNG may proceed to implement such decision,
provided that Hearst shall have the right to bring a legal proceeding
challenging such determination by the Board of Directors of MNG (or challenging
the removal of a director of an MNG Subsidiary designated by Hearst pursuant to
the third sentence of Section 8.03), in which proceeding Hearst shall not be
entitled to preliminary equitable relief, and shall have the burden of proof to
establish that its’ exercise of its’ rights under this Section 8.02 (or, in the
case of a removal of a director pursuant to the third sentence of Section 8.03,
the actions of the director) did not violate subparagraph (iii) of the first
sentence of this paragraph (e), and if it finally prevails in such proceeding,
Hearst shall be entitled to appropriate damages and equitable relief, as
determined by the court.
     (f) Notwithstanding any provision of this Shareholders Agreement, the
holder of the Class C Common Stock shall have no right to vote in elections for,
or in any way to influence the elections of, the Board of Directors of MNG.
     8.03 Boards of Directors of Entities Comprising the Non-Bay Area Business.
For so long as Hearst and the Hearst Permitted Transferees own shares of Class C
Common Stock and the Class C Allocation Percentage is at least fifteen percent
(15%), Hearst may designate from time to time one (1) director (the identity of
whom shall be reasonably acceptable to the Board of Directors of MNG) serving on
the Board of Directors of each Subsidiary of MNG (other than California
Newspapers Partnership, a Delaware General Partnership (“CNP”), any Subsidiary
holding assets comprising part of the Bay Area Business, any Subsidiary which
operates in the San Francisco Bay area, any Subsidiary managing CNP or any such
Subsidiary, and their successors) (“Applicable Subsidiaries”); provided,
however, that with respect to any Applicable Subsidiary that is not wholly owned
by MNG, the number of directors that may be designated by

- 30 -



--------------------------------------------------------------------------------



 



Hearst shall equal the product of the total number of directors that MNG is
entitled to designate to the applicable Board of Directors multiplied by twenty
percent (20%), rounded down to the next whole number; provided that in the event
that MNG is entitled to appoint less than five (5) members of the Board of
Directors of such non-wholly owned Subsidiary, MNG shall use its reasonable
efforts to afford a representative of Hearst observer rights at meetings of the
Board of Directors of such Subsidiary. In the event that any director designated
by Hearst resigns from the applicable Board of Directors, Hearst may designate
his or her successor (the identity of whom shall be reasonably acceptable to the
Board of Directors of MNG). To the extent within MNG’s power, no director
designated by Hearst may be removed from the applicable Board of Directors
without Hearst’s prior written consent (or Hearst’s written direction to do so),
except that MNG may remove any director designated by Hearst if such director
has acted to block any action proposed by the management of such Subsidiary, MNG
or MNG’s board of directors and such action by such director does not satisfy
both prongs of the test set forth in clause (iii) of the first sentence of
Section 8.02(e). To the extent within MNG’s power, MNG shall take all actions
necessary or, in the case of non-wholly owned Subsidiaries, shall use its
reasonable efforts, from time to time to cause Hearst’s designees to be elected
to the Boards of Directors of the Applicable Subsidiaries in accordance with
this Section 8.03, provided that in the case of the removal of a director
pursuant to the last clause of the preceding sentence, MNG shall have the right
to approve Hearst’s designee to replace the removed director. Hearst’s nominees
for such directorships are identified in Exhibit A attached hereto.
     8.04 Dividends.
     (a) The Board of Directors shall not, without the consent of Hearst,
declare a dividend on the Class A Common Stock from the cash flow of the Bay
Area Business (other than as

- 31 -



--------------------------------------------------------------------------------



 



described in the following proviso) unless the Board of Directors shall also
declare a dividend on the Class A Common Stock and Class C Common Stock out of
the cash flow of the Non-Bay Area Business (the “Non-Bay Area Dividend”) equal
to the same percentage of after-tax cash flow over the relevant period of the
Non-Bay Area Business; provided, however, that (x) the amount of the Non-Bay
Area Dividend shall not be required to exceed the funds legally available
therefor and (y) the Board of Directors may declare dividends on the Class A
Common Stock out of assets of the Bay Area Business in amounts of up to
$10,000,000 in each of the five (5) fiscal years commencing with the Company’s
fiscal year ended June 30, 2008, without declaring a dividend on the Class C
Common Stock (it being understood that such dividends shall not require any
dividends to be declared on the Class C Common Stock at any time), and to the
extent that such dividends are not declared, the undeclared amount shall be
carried forward and increase such amount for the next fiscal year (including
fiscal years beyond the fifth such fiscal year). Any Non-Bay Area Dividend shall
be apportioned between the Class A Common Stock and the Class C Common Stock in
the manner described in Section 3(d)(ii) of Article FOURTH of the Restated
Certificate. For the avoidance of doubt, nothing in this paragraph (a) shall be
deemed to limit the ability of MNG to declare or pay any dividend on (x) the
Class A Common Stock so long as it also pays such dividend as may be required by
this paragraph on the Class C Common Stock and (y) the Class C Common Stock.
     (b) During any period in which there is no indebtedness allocated to the
Non-Bay Area Business or MNG has reserved funds allocated to the Non-Bay Area
Business sufficient to fully satisfy all such indebtedness, the Company shall
declare and pay dividends annually on the Class A Common Stock and Class C
Common Stock, apportioned as described in (a) above, out of the assets of the
Non-Bay Area Business legally available therefor, in an aggregate amount equal
to

- 32 -



--------------------------------------------------------------------------------



 



the cash flow thereof for such period, less amounts reserved to meet capital
expenditure requirements, expected liabilities and working capital needs, taxes
and other approved expenditures, in each case of the Non-Bay Area Business,
provided that such dividends shall not exceed the amount (i) legally available
therefor or (ii) permitted under the Company’s debt instruments or indentures.
For the avoidance of doubt, nothing in this paragraph (b) shall be deemed to
limit the ability of MNG to declare or pay any dividend on the Class A Common
Stock at any time so long as it also pays a proportionate dividend on the
Class C Common Stock.
     8.05 William Dean Singleton. William Dean Singleton covenants that he shall
not acquire an equity interest in any newspaper or other advertising-supported
business (other than MNG and Fairbanks Daily News Miner, Inc.) with a value in
excess of $250,000 unless and until (i) he notifies MNG (an “Investment Notice”)
in advance of the potential acquisition (the “Investment”), which notice shall
set forth the purchase price and any other principal terms thereof, and affords
MNG the opportunity to make such investment, and (ii) whether or not Hearst’s
approval is required for MNG to make such investment, Hearst does not approve of
MNG making such investment. If MNG notifies Mr. Singleton that Hearst has
approved MNG’s making such investment, then Mr. Singleton shall refrain from
making the Investment; provided, however, that if consummation of the Investment
is subsequently abandoned by MNG, Mr. Singleton shall be free to make the
Investment without any further notification to MNG pursuant to this
Section 8.05. With respect to any Investment, MNG shall notify Mr. Singleton of
Hearst’s determination within twenty (20) days after its receipt of the
applicable Investment Notice. Notwithstanding the foregoing, in no event shall
Mr. Singleton make any investment in any business that would in any material
respect interfere with his devoting his full business time and attention to MNG
during the term of his full time employment with MNG.

- 33 -



--------------------------------------------------------------------------------



 



     8.06 No Rights Concerning Bay Area Business. Notwithstanding anything in
this Agreement to the contrary, nothing herein shall afford any Class C
Shareholder in its capacity as such any management, control, influence,
information or other rights with respect to the Bay Area Business or MNG
generally.
9. MISCELLANEOUS
     9.01 Notices. All notices and other communications hereunder shall be in
writing and deemed to have been duly given if delivered by hand or mailed,
postage prepaid by certified mail, return receipt requested to the following
Persons and addresses:

         
(a)
  To MNG or William Dean   W. Dean Singleton,
 
  Singleton:   Vice Chairman, Chief Executive Officer
 
      and President
 
      101 W. Colfax, Suite 1100
 
      Denver, Colorado 80202
 
      Facsimile: (303) 954-1929
 
       
 
  With A Copy To:   James Modlin, Esq.
 
      Hughes Hubbard & Reed LLP
 
      One Battery Park Plaza
 
      New York, NY 10004
 
      Facsimile: (202) 422-4726
 
       
(b)
  To The Scudder Family   Jean L. Scudder
 
  Voting Trust, The Jean L.   193 Old Kents Hill Road
 
  Scudder Irrevocable Trust, The   Readfield, Maine 04335
 
  Scudder Family 1987 Trust, Jean    
 
  Scudder    
 
       
 
  With A Copy To:   Frederick W. Rose, Esq.
 
      Lindabury, McCormick, Estabrook & Cooper, P.C.
 
      20 Bingham Avenue
 
      Rumson, New Jersey 07760
 
      Facsimile: (732) 758-1879

- 34 -



--------------------------------------------------------------------------------



 



         
(c)
  To Charles A. Scudder:   Dr. Charles A. Scudder
 
      4625 SW 29th Ave.
 
      Portland, OR 97239
 
       
 
  With A Copy To:   Frederick W. Rose, Esq.
 
      Lindabury, McCormick, Estabrook & Cooper, P.C.
 
      20 Bingham Avenue
 
      Rumson, New Jersey 07760
 
      Facsimile: (732) 758-1879
 
       
(d)
  To Elizabeth H. Difani, The   Mrs. Elizabeth H. Difani
 
  Miguel Difani Irrevocable   6000 Apple Road
 
  Trust, The Chipeta Difani   Route 1, Box 138
 
  Irrevocable Trust, The Katya   Polson, MT 59860
 
  Difani Revocable Trust:    
 
       
 
  With A Copy To:   Frederick W. Rose, Esq.
 
      Lindabury, McCormick, Estabrook & Cooper, P.C.
 
      20 Bingham Avenue
 
      Rumson, New Jersey 07760
 
      Facsimile: (732) 758-1879
 
       
(e)
  To Carolyn Miller, The   Mrs. Carolyn Miller
 
  Jennifer Miller Revocable   926 South Waterloo Road
 
  Trust, The Katherine Miller   Devon, PA 19333
 
  Revocable Trust:    
 
       
 
  With A Copy To:   Frederick W. Rose, Esq.
 
      Lindabury, McCormick, Estabrook & Cooper, P.C.
 
      20 Bingham Avenue
 
      Rumson, New Jersey 07760
 
      Facsimile: (732) 758-1879  
(f)
  To The Singleton   Howell E. Begle, Jr., Esq.
 
  Family Voting Trust:   Hughes Hubbard & Reed LLP
 
      1775 I Street, N.W.
 
      Washington, D.C. 20006-2401
 
      Facsimile: (202) 721-4646

- 35 -



--------------------------------------------------------------------------------



 



         
(g)
  To The Singleton   Howell E. Begle, Jr., Esq.
 
  Family Revocable   Hughes Hubbard & Reed LLP
 
  Trust:   1775 I Street, N.W.
 
      Washington, D.C. 20006-2401
 
      Facsimile: (202) 721-4646
 
       
 
  With A Copy To:   Patricia Robinson
 
      101 W. Colfax, Suite 1100
 
      Denver, Colorado 80202
 
      Facsimile: (303) 954-1929
 
       
(h)
  To The Singleton   Howell E. Begle, Jr., Esq.
 
  Family Irrevocable   Hughes Hubbard & Reed LLP
 
  Trust:   1775 I Street, N.W.
 
      Washington, D.C. 20006-2401
 
      Facsimile: (202) 721-4646
 
       
 
  With A Copy To:   Patricia Robinson
 
      101 W. Colfax, Suite 1100
 
      Denver, Colorado 80202
 
      Facsimile: (303) 954-1929
 
       
(i)
  To Joseph J. Lodovic, IV:   Joseph J. Lodovic, IV
 
      MediaNews Group, Inc.
 
      101 W. Colfax, Suite 1100
 
      Denver, Colorado 80202
 
      Facsimile: (303) 954-1929
 
       
(j)
  To Hearst:   The Hearst Corporation
 
      300 West 57th Street
 
      New York, NY 10019
 
      Attention: General Counsel
 
      Fax No.: (212) 649-2196
 
       
 
  With A Copy To:   Clifford Chance US LLP
 
      31 West 52nd Street
 
      New York, NY 10019
 
      Attention: Kathleen L. Werner
 
      Fax No.: (212) 878-8526

or to such subsequent Persons and addresses as may be specified by notice.
     9.02 Equitable Relief. The parties hereby acknowledge that monetary damages
are insufficient to adequately remedy the damages which will accrue, or which
have accrued, to a

- 36 -



--------------------------------------------------------------------------------



 



party hereto by reason of a failure to perform any of the obligations required
under this Agreement. Therefore, if any party hereto shall institute any action
or proceeding to enforce the provisions hereof, any Person (including MNG)
against whom such action or proceeding is brought hereby waives the claim or
defense therein that such party or personal representative has or have an
adequate remedy at law, and such Person shall not advance in any such action or
proceeding the claim or defense that such remedy at law exists.
     9.03 Entire Agreement. Except as otherwise expressly provided herein, this
Agreement contains the entire agreement among the parties and it may not be
modified, changed, or amended unless the same be in writing and signed by all of
the parties hereto, or their successors or assigns.
     9.04 Successors and Assigns. All of the terms and conditions herein
contained shall bind each of the parties hereto, their successors, assigns,
distributees, legatees, heirs, executors, administrators and personal
representatives and also any receiver or trustee in bankruptcy or insolvency.
     9.05 Brokerage and Expenses. The parties hereto agree to pay their
respective expenses incurred in connection with this Agreement. Each of the
parties represents that it has had no dealings in connection with this
transaction with any finder, broker or other third party who may have a claim
against any of the other parties hereto arising out of or in connection with any
of the transactions contemplated by this Agreement; and each agrees to indemnify
the others against and hold the others harmless from any and all liabilities
(including without limitation, cost of counsel) to any Persons claiming
brokerage commissions or finder’s fees on account of services purported to have
been rendered on behalf of, or loss of investment rights or opportunity

- 37 -



--------------------------------------------------------------------------------



 



caused by, the indemnifying party in connection with this Agreement or the
transactions contemplated hereby.
     9.06 Waivers. The terms, covenants, representations, warranties or
conditions of this Agreement may be waived only by a written instrument executed
by the party waiving compliance. Notwithstanding the foregoing, (i) a waiver of
rights of all Class A Shareholders hereunder shall be effective if executed by
(x) Class A Shareholders holding at least seventy-five percent (75%) of the
shares of Class A Common Stock held by all Class A Shareholders and (y) Hearst,
if Hearst or any Hearst Permitted Transferee is then a Class A Shareholder, and
(ii) a waiver of rights of all Class C Shareholders hereunder shall be effective
if executed by Class C Shareholders holding at least a majority of the shares of
Class C Common Stock held by all Class C Shareholders. No waiver by any party of
any breach of any term, covenant, representation, condition or warranty
contained in this Agreement, whether by contract or otherwise, in any one or
more instances, shall be deemed to be or construed as a waiver of any other
breach of any other term, covenant, representation, condition or warranty
contained in this Agreement.
     9.07 Amendment. This Agreement may be amended only by a written instrument
executed by (i) Shareholders holding at least seventy-five percent (75%) of the
shares of Class A Common Stock held by all Class A Shareholders and (ii) Hearst.
     9.08 Announcement. Such public announcement or “release” describing the
transactions provided for herein as may be required by applicable law or
regulation shall be made (and jointly agreed to) by MNG and Hearst. No other
public announcement or release with respect to the transactions provided for
herein shall be made by any party, unless the same shall be approved in advance
by the other parties hereto.

- 38 -



--------------------------------------------------------------------------------



 



     9.09 Captions and Pronouns. The captions appearing in this Agreement are
included solely for the convenience of the parties and shall not be given any
effect in construing this Agreement. Wherever singular pronouns are used herein,
the same shall include the plural, and vice versa, and wherever words of any
gender are used herein, such words shall include other genders.
     9.10 Choice of Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to the
conflict of laws provisions thereof.
     9.11 Counterparts. This Agreement may be executed in one or more
counterparts and by facsimile signatures, each of which shall be deemed to be an
original, and all of which taken together shall be deemed to be one and the same
instrument.
     9.12 Termination of Prior Shareholders’ Agreement. Effective as of the date
of this Agreement, the Prior Shareholders’ Agreement is hereby terminated and of
no further force or effect (other than any obligations of any party thereto
which accrued prior to the date of this Agreement), provided, this Section 9.12
shall not serve to eliminate liability arising out of conduct, events or
circumstances prior to the date of this Agreement.
     9.13 Regulatory Matters. Notwithstanding anything in this Agreement to the
contrary, Hearst covenants that it will not have or will give up governing
rights with respect to any and all newspapers located in markets where Hearst or
any of its Affiliates owns a television station if necessary to comply with
Federal Communications Commission cross-ownership rules.
     9.14 Parties. During the term of this Agreement, if any Class A Shareholder
Transfers in accordance with this Agreement all of the shares of Class A Common
Stock owned by such Class A Shareholder, then effective upon such Transfer such
Class A Shareholder shall no longer

- 39 -



--------------------------------------------------------------------------------



 



be a party to or bound by this Agreement, provided, this Section 9.14 shall not
serve to eliminate liability arising out of conduct, events or circumstances
prior to such Transfer. Notwithstanding the foregoing, Hearst shall remain a
party to this Agreement for so long as any Hearst Permitted Transferee is a
Shareholder hereunder.
     9.15 Certain Definitions. As used in this Agreement:
     (a) “Affiliate” shall mean, with respect to any Person, any Person that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person. “control”
(including, with correlative meanings, “controlled by”, “under common control
with” and “controlling”) means possession, directly or indirectly, of the power
to direct or cause the direction of management or policies of the relevant
Person (whether through ownership of securities, partnership interests or other
ownership interests, by contract, by membership or involvement in the board of
directors, management committee or other management structure of such Affiliate,
or otherwise).
     (b) “Bay Area Business” shall have the meaning specified in the Restated
Charter.
     (c) “Common Stock” shall mean on any date the outstanding Class A Common
Stock, together with outstanding Class B Common Stock and outstanding Class C
Common Stock, in the case of Class B Common Stock as if converted into Class A
Common Stock on such date.
     (d) “Money Market Investment” shall mean (i) any security issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof having a remaining maturity of not more than
one year, (ii) any certificate of deposit, eurodollar time deposit and bankers’
acceptance with remaining maturity of not more than one year, any overnight bank
deposit, and any demand deposit account, in each case with any lender under the
Company’s senior debt facility or with any United States commercial bank having
capital and

- 40 -



--------------------------------------------------------------------------------



 



surplus in excess of $500,000,000 and rated B or better by Thomson Bankwatch
Inc., (iii) any repurchase obligation with a term of not more than seven
(7) days for underlying securities of the types described in clauses (i) and
(ii) above entered into with any financial institution meeting the
qualifications specified in clause (ii) above, and (iv) any commercial paper
issued by any lender under the Company’s senior debt facility or the parent
corporation of any such lender and any other commercial paper rated A-1 or
higher by S&P or Prime-1 by Moody’s Investors Service, Inc. (and any successor
thereto) and in any case having a remaining maturity of not more than one year.
     (e) “Non-Bay Area Business” shall have the meaning specified in the
Restated Charter.
     (f) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.
     (g) “Restated Charter” shall mean the Certificate of Incorporation of the
Company as in effect from time to time.
     (h) “Subsidiary” shall mean, with respect to any Person, any corporation,
limited liability company or partnership a majority or more of whose outstanding
voting securities or membership or partnership interests, as the case may be,
are, directly or indirectly, owned by such Person.

- 41 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this amended and restated
Agreement as of the date and year first shown above.

            MEDIANEWS GROUP, INC.
      By:           William Dean Singleton, Vice Chairman & CEO             
 
 
 
William Dean Singleton, Individually       THE SINGLETON FAMILY VOTING TRUST
FOR MEDIANEWS GROUP, INC.       By:           Howell E. Begle, Jr., Trustee     
       

- 42 -



--------------------------------------------------------------------------------



 



            THE SINGLETON FAMILY IRREVOCABLE TRUST
      By:           Howell E. Begle, Jr., Trustee             

                  By:           Patricia Robinson, Trustee             

            THE SINGLETON FAMILY REVOCABLE TRUST
      By:           William Dean Singleton, Trustee             

                  By:           Howell E. Begle, Jr., Trustee             

         
 
 
 
Joseph J. Lodovic, IV, Individually    

              THE SCUDDER FAMILY VOTING TRUST FOR
MEDIANEWS GROUP, INC.
      By:           Jean L. Scudder, Trustee             

- 43 -



--------------------------------------------------------------------------------



 



           

THE JEAN L. SCUDDER IRREVOCABLE TRUST
      By:           Amy Trunnell, Trustee             

                  THE SCUDDER FAMILY 1987 TRUST    
 
           
 
  By:        
 
     
 
Jean L. Scudder, Trustee    
 
           
 
     
 
Jean L. Scudder, Individually     
 
           
 
     
 
Charles Scudder, Individually    
 
           
 
     
 
Carolyn Miller, Individually    

            THE JENNIFER MILLER REVOCABLE TRUST
      By:           Carolyn Miller, Trustee             

            THE KATHERINE MILLER REVOCABLE TRUST
      By:           Carolyn Miller, Trustee             

         
 
 
 
Elizabeth Difani, Individually    

            THE MIGUEL DIFANI IRREVOCABLE TRUST
      By:           Elizabeth Difani, Trustee             

- 44 -



--------------------------------------------------------------------------------



 



            THE CHIPETA DIFANI IRREVOCABLE TRUST
      By:           Elizabeth Difani, Trustee             

            THE KATYA DIFANI REVOCABLE TRUST
      By:           Elizabeth Difani, Trustee             

            THE HEARST CORPORATION
      By:                        

- 45 -